Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-18 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/058968, filed on April 09, 2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 107 798.7, filed on April 11, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 08, 2019 has been received and considered by the examiner.

Drawings
The drawings are objected to because In Figure 3, reference numbers 20 and 22 are pointing to the same part. It appears 20 should be pointed towards the outer piston sleeve instead.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing 

Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  
Claim 8 recites “The level control system further comprising” in lines 1-2. However, claim 8 is not dependent on a previous claim. For examination purposes, claim 8 has been construed as dependent on claim 1. 
Claim 18 recites “The level control system further comprising” in lines 1-2. However, claim 18 is not dependent on a previous claim. For examination purposes, claim 8 has been construed as dependent on claim 1. 
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim because the limitation of “at least one retaining ring, and/or at least one locking screw and/or at least one locking pin and/or at least one bayonet system and/or at least one spring- loaded ball, and/or at least one magnet and/or a clamping element and/or threaded element” does not explicitly claim which combination of the structures listed above is used at the same time. The examiner recommends changing “and/or” to “or”. 
Claim 12 recites the limitation “a circumferential stop collar that has a larger diameter than a central opening of the piston sleeve” in lines 2-4. However, Figures 1-2 of the drawings show the stop collar 60 having a smaller diameter than a central opening of the piston sleeve 20. For examination purposes, “a central opening of the piston sleeve” has been construed as “a central bottom opening”, which has a diameter smaller than that of the stop collar 60. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaile (US 7,520,494 B2).
Regarding claim 1, Gaile teaches (Fig. 2): A level control system for a rail vehicle (Abstract), the system comprising: at least one level control cylinder (annotated Fig. 2 below); and one level control piston (30, 40), wherein the level control piston (30, 40) is movably guided in the level control cylinder (annotated Fig. 2 below) for adjustment of the level of the rail vehicle (Fig. 2), wherein the level control piston (30, 40) comprises an outer piston sleeve (40) and a piston base body (30) accommodated at least partially in the piston sleeve (Fig. 2), and wherein the piston base body (30) is movable relative to the piston sleeve (40) for readjustment and to be established and/or fixed in at least two adjustment positions (Fig. 2).  
The level control cylinder has been given its broadest reasonable interpretation and has been construed as the housing enclosing the hydraulic chamber 200 (annotated Fig. 2 below). The annotated cylindrical housing can move vertically relative to the outer piston sleeve 40 via the pressure in the hydraulic chamber 200 (col. 7, lines 6-19). 
Regarding claim 2, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2): the level control cylinder (annotated Fig. 2 below) is actuated hydraulically (col. 7, lines 6-19).
Regarding claim 3, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2): the piston base body (30) is continuously displaceable relative to the piston sleeve (40) for wear adjustment (col. 3, lines 28-32). 
Regarding claim 6, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2): at least one of the at least two adjustment positions comprises at least one recess (42). 
Regarding claim 9, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2):  the piston base body (30) is axially movable relative to the piston sleeve (40) by applying pressure and/or by reducing pressure (col. 6, lines 17-29). 
Regarding claim 10, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2):  the piston base body includes a recess (42), into which hydraulic oil can flow (col. 5, lines 42-45), wherein the inlet (32) is cylindrical or substantially cylindrical (col. 6, lines 33-44).
Regarding claim 11, Gaile teaches the elements of claim 10 as stated above. Gaile further teaches (Fig. 2):  the level control system further comprising a stop pin (120) that protrudes into the recess (42). 
The stop pin has been given its broadest reasonable interpretation and is construed as the pendulum support 120, which functions as a support and a stop, preventing the piston 30 from excess movement beyond its intended use. 
Regarding claim 14, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2):  at least a stroke limiter for a stroke of the level control piston (30, 40) with respect to the level control cylinder (annotated Fig. 2 below), wherein the stroke limiter comprises at least one axial stop (annotated Fig. 2 below).
Regarding claim 15, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2):  the level control pistons (30, 40) and the level control cylinder (annotated Fig. 2 below) are coaxial.
Regarding claim 16, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2):  an adjustment screw (32) that is coaxial with the level control piston (30, 40) and the level control cylinder (annotated Fig. 2 below). 
The adjustment screw has been given its broadest reasonable interpretation and is construed as the height adjustment valve (32) that is screwed into the strut cylinder head (col. 1, lines 36-40) for problem “problem-free change or maintenance without disassembly or removal of the strut itself”. 
Regarding claim 18, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2 and 4):  a connection to a wagon body or a component attached to the wagon body of the rail vehicle (col. 3, lines 15-21), wherein the connection to the wagon body or to the component attached to the wagon body is implemented on the level control piston (col. 3, lines 15-21).


    PNG
    media_image1.png
    722
    553
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gaile (US 7,520,494 B2), in view of Empson (US 4,474,267 A). 
 Regarding claim 4, Gaile teaches the elements of claim 1, as stated above. Gaile fails to teach that the at least two adjustment positions allow latching and/or locking and/or fixing and/or securing in the respective adjustment position. 
However, Empson teaches (Fig. 4-5): at least two adjustment positions (Fig. 4-5) between the piston base body (82) and the piston sleeve (79) allow latching and/or locking and/or fixing and/or securing in the respective adjustment position (col. 9, lines 4-16) through suitable lock ring 154 received in recess 155 formed in wall 150. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Gaile to include suitable lock rings to lock the piston base body and the piston sleeve in at least two adjustment positions, as taught by Empson, in order to fix the rail car at an adjusted position above the truck bolster. 
Regarding claim 7, Gaile teaches the elements of claim 1 as stated above. Gaile does not explicitly teach at least one retaining ring, and/or at least one locking screw and/or at least one locking pin and/or at least one bayonet system and/or at least one spring- loaded ball, and/or at least one magnet and/or a clamping element and/or threaded element, which engages in one of the at least two adjustment positions for fixing the adjustment position relative to the piston sleeve.
However, Empson teaches (Fig. 4-5): at least two adjustment positions (Fig. 4-5) between the piston base body (82) and the piston sleeve (79) allow locking in the respective adjustment position (col. 9, lines 4-16) through suitable lock ring 154 received in recess 155 formed in wall 150. 
. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gaile (US 7,520,494 B2), in view of Fuhrmann (US 10,578,135 B2). 
 Regarding claim 13, Gaile teaches the elements of claim 10, as stated above. Gaile further teaches (Fig. 2): the level control piston (30, 40) is hydraulic, and has an oil guide channel (32) through which hydraulic oil flows into a sink. Gaile does not explicitly teach that it comprises several hydraulic oil guide channels through which hydraulic oil flows into a sink, wherein the hydraulic oil guide channels are arranged symmetrically relative to each other.
However, Fuhrmann teaches (Fig. 1a and 1b): several hydraulic oil guide channels (1a) through which hydraulic oil flows into a sink (30) (col. 18, lines 54-67), wherein the hydraulic oil guide channels are arranged symmetrically relative to each other (Fig. 1a and 1b). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Gaile to have two hydraulic oil guide channels instead of one, as taught by Fuhrmann, in order to maximize flow efficiency and provide an auxiliary inlet if the first inlet channel fails. 

Allowable Subject Matter
Claims 5, 8, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5 and its dependent claim 17, the prior art fails to teach that the level control system further comprises a secondary spring, which is arranged around the level control cylinder and the level control piston. While Gaile teaches (Fig. 2): the level control system further comprises a secondary coil spring (20), which is arranged around the level control piston (30, 40), the examiner finds no obvious reason to rearrange the coil spring around the level control cylinder (annotated Fig. 2 above). Such a modification would require improper hindsight reasoning and teach against Gaile, since the level control cylinder of Gaile (annotated Fig. 2 above) is used to raise or lower the coil spring (20). 
Regarding claim 8, the prior art fails to teach that the mechanical adjustment is provided by the adjustment screw located in the piston base body  in at least one first position and in at least one second position, wherein by transferring the adjustment screw from the first position to the second position, the piston base body is transferred from one adjustment position of the at least two adjustment positions to another adjustment position of the at least two positions relative to the piston sleeve for readjustment. While Empson (US 4,474,267 A) teaches (Fig. 4-5): a suitable screw fitted connection (121) at the piston side wall (82) for connection to a cap (85), the examiner finds no obvious reason to use the screw fitted connection between the piston body (82) and the outer piston sleeve (79) such that it becomes an adjustment screw to be transferred from the first position to the second position, allowing the piston body to be transferred between two positions relative to the outer piston sleeve. Such a modification would require improper hindsight reasoning. 
Regarding claim 12, the prior art fails to teach that the stop pin comprises  a circumferential stop collar that has a larger diameter than a bottom central opening of the piston body, which the stop pin passes through in a mounted state. While Gaile teaches (Fig. 2): a pendulum support with a circumferential stop collar that may be interpreted as the stop pin, the examiner finds no obvious reason to modify the pendulum support of Gaile such that its circumferential stop collar has a larger 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-3831901-A: Teaches a level control system (10) for an automotive vehicle, the system comprising: at least one level control cylinder (12); and one level control piston (14, 16), wherein the level control piston (14, 16) is movably guided in the level control cylinder for adjustment of the level of the vehicle (Fig. 1-2), wherein the level control piston (14, 16) comprises an outer piston sleeve (14) and a piston base body (16) accommodated at least partially in the piston sleeve (14)(Fig. 3), and wherein the piston base body (16) is movable relative to the piston sleeve (14) for readjustment and to be established and/or fixed in at least two adjustment positions (Fig. 1-2); at least two adjustment positions (Fig. 1-2) allows latching and/or locking and/or fixing and/or securing in the respective adjustment position (col. 3, lines 50-54; col. 4, lines 26-30).
US-3860098-A: Teaches a piston 14 integral with the piston rod and dividing the interior of the cylinder (10) into two annular locking chambers 15 and 16; bayonette locking feature (Fig. 5).
US-3874307-A: Teaches piston rod 92, level control cylinder (18), piston sleeve (cylindrical member 52) with a recessed portion (79). 
US-5341724-A: Teaches (Fig. 1-5) a level control system, the system comprising: at least one level control cylinder (A); and one level control piston (B, C, F), wherein the level control piston (B, C, F) is movably guided in the level control cylinder for adjustment of the level (Fig. 3-4), wherein the level control piston (B, C, F) comprises an outer piston sleeve (F) and a piston base body (B, C) accommodated at least partially in the piston sleeve (F) (Fig. 3-4), and wherein the piston base body (B, C) is movable relative to the piston sleeve (F) for readjustment and to be established and/or fixed in at least two adjustment positions (Fig. 3-5).  
US-7243606-B2: Teaches (Fig. 8): a level control cylinder (14), a piston body sleeve (10'''), a piston sleeve 16, and a coil spring 19. 
US-9315203-B2: Teaches (Fig. 7-8): a stop pin with a collar, a level control piston (422, 422a) comprising a piston body (422a) movable relative to outer piston sleeve (422); the level control piston sleeve (422a) being movably guided in the level control cylinder (420a). 
US-9440826-B2: Teaches a piston (105, 114) slideably mounted in the cylinder housing (101) around the support member (104), means for extending the piston out of the second end of the housing, means for retracting the piston into the housing, and a locking mechanism for releasably locking the piston to the support member, wherein the locking mechanism comprises one or more locking members mounted on the support member operable to be selectively moved in and out of locking engagement with the piston. 
US-10895270-B2: Teaches (Fig. 1): The internal adapter 12 (which may be a tube) is fixed to its position inside the piston rod 6 by means of a radial sealing 13, establishing a piston channel for backflow of hydraulic fluid from the pressure amplifier 10 to the piston outlet 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617